                          Case 1:18-cv-05393-ALC-KHP Document 49
                                                              50 Filed 03/25/21
                                                                       03/24/21 Page 1 of 1

                                                                                                        Baker & McKenzie LLP

                                                                                                        452 Fifth Avenue
                                                                                                        New York, NY 10018
                                                                                                        United States

                                                                                                        Tel: +1 212 626 4100
                                                                            03/25/2021                  Fax: +1 212 310 1600
                                                                                                        www.bakermckenzie.com


A s i a Pa c i f i c
Bangkok                                                                                                               March 24, 2021
Beijing
Brisbane
Hanoi
Ho Chi Minh City
Hong Kong
Jakarta
Kuala Lumpur*                     Katharine H. Parker
Manila*
Melbourne                         United States Magistrate Judge
Seoul
Shanghai                          United States District Court
Singapore
Sydney
Taipei
                                  500 Pearl Street, Room 750
Tokyo
Yangon
                                  New York, NY 10007
Eu r o p e , M i d d l e Ea s t
& Afric a
Abu Dhabi
                                           Re:      Optionality Consulting v. Edge Technology Group
Almaty
Amsterdam
                                                    Case No. 18 Civ. 5393 (ALC)(KHP)
Antwerp
Bahrain                                             Letter-Motion to Adjourn Conference
Baku
Barcelona
Berlin
Brussels
Budapest
                                  Dear Judge Parker:
Cairo
Casablanca
Doha
Dubai
                                  We represent the defendants in this matter. With the agreement of plaintiff’s
Dusseldorf
Frankfurt/Main                    counsel, we request an adjournment of the Initial Case Management Conference
Geneva
Istanbul                          in this matter, currently scheduled for April 20, 2021. No prior request has been
Jeddah*
Johannesburg                      made to adjourn that conference.
Kyiv
London
Luxembourg
Madrid                            Respectfully,                                APPLICATION GRANTED: The telephonic Initial
Milan
Moscow                                                                         Case Management Conference scheduled for
                                                                               Tuesday, April 20, 2021 at 10:00 a.m. is hereby
Munich
Paris

                                                                               rescheduled to Monday, May 10, 2021 at 12:30 p.m.
Prague
Riyadh*
Rome
St. Petersburg
                                                                               Counsel for the parties are directed to call Judge
Stockholm
                                  Charles Cummings
Vienna
Warsaw                                                                         Parker’s court conference line at the scheduled time.
                                                                               Please dial (866) 434-5269, Access code: 4858267.
Zurich

The Am eric as                    cc:      Jeremy W. Schulman
Bogota
Brasilia**                                 Jeffrey Gavenman
Buenos Aires
Caracas
Chicago
                                           Matthew G. Allison
Dallas
Guadalajara
Houston
Juarez
Lima
Los Angeles
Mexico City                                                                                                                     03/25/2021
Miami
Monterrey
New York
Palo Alto
Porto Alegre**
Rio de Janeiro**
San Francisco
Santiago
Sao Paulo**
Tijuana
Toronto
Valencia
Washington, DC

* Associated Firm
** In cooperation with
Trench, Rossi e Watanabe
Advogados




                                  Baker & McKenzie LLP is a member of Baker & McKenzie International.
                                  401697693-v1\NA_DMS
